Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant traverses the restriction requirement mailed March 25, 2021 and has filed amended claims in response to said restriction requirement. The Examiner has considered the amended claims and Applicant’s arguments and has found them persuasive. For this reason the restriction requirement of March 25, 2021 is hereby withdrawn. Claims 1, 3-12, and 14-21 are currently pending in the application.
Claim Objections
Claim 11 is objected to because of the following informalities:  the claim should read: “…wherein the first port has a non-uniformly circular-shaped opening….”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 sets forth: “…wherein the tubing comprises a first inlet element for connection to a first liquid source and a second inlet element for connection to a second liquid source, the first port being connected to the first inlet element of the tubing….” It is unclear from the claim whether or not 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 8, 9, 12, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harr et al. (US 2010/0211022) in view of Wilson Jr. et al. (US 5,540,668).
Regarding claims 1 and 12, Harr et al. (henceforth Harr) discloses (Figures 1, 4, and 5) a pump set (or as a fitting without the tubing portions as per claim 12) for use with a pumping apparatus (e.g., Abstract; element 40), the pump set comprising: tubing (14, 16, 18) for carrying a liquid, the tubing comprising an inlet section (tubing for connecting liquid sources to outlet 30 to be driven through pump) for connection to a liquid source and a pump engagement section configured for engagement by the pumping apparatus to pump the liquid through the tubing (see e.g., Figure 5A which depicts the tubing attached to a pump rotor for driving fluid through the tubing); and a valve mechanism (24) attached to the tubing between the inlet section and the pump engagement section (Figure 5A), the valve mechanism comprising a first port (e.g., 26, Figure 4B) connected to the inlet section of the tubing (see Figure 3), a second port (30, Figure 4B) connected to the pump engagement section of the tubing, and a 
Wilson Jr. et al. (henceforth Wilson) teaches (Figures 1 and 4b) a valve (30’) for a fluid delivery system comprising a plurality of inlet ports (not labeled but analogous to ports 34 and 35 in Figures 3 and 4a) and an outlet port (not labeled but analogous to port 36 in Figures 3 and 4a), and wherein each of the inlet ports are selectively able to be aligned with the outlet port to provide fluid flow from one of the inlet ports through the outlet port (Col. 4, lines 46-56); and wherein the valve comprises a flow passage (40’) which increases in cross-sectional area from the inlet end to the outlet end (Figure 4b); and further wherein the cross-sectional area of the flow passage changes at different rates through the flow passage from the inlet end to the outlet end (it can be seen in Figure 4b that the cross-sectional area of the flow path is constant for a portion of the flow path and then increases linearly toward the outlet end thereby meeting the claim limitation of different rates of change through the flow path).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the valve body of Harr to comprise the flow path of Wilson so as to provide for a valve mechanism which allows for the selective connection of two fluid sources to an outlet source while preventing cross-contamination between the two inlet ports as taught by Wilson (Col. 4, lines 40-43).
Regarding claims 3 and 14, the combination of Harr/Wilson further teaches wherein the maximum rate of increase in the cross-sectional area of the flow passage occurs generally intermediate the inlet end of the flow passage (see Figure 4b, the transition point from the constant diameter portion of the flow path to the linearly increasing diameter portion is considered “generally intermediate” the inlet end as claimed).
Regarding claim 4, the combination of Harr/Wilson further teaches wherein the flow passage includes a first section extending from the inlet end toward the outlet end, the first section widening as the first section extends from the inlet end (as seen in Figure 4b of Wilson the flow path begins to widen linearly around the middle of the flow path and which widening portion may be considered the first section which extends from the inlet end toward the outlet end as claimed.
Regarding claim 8, the combination of Harr/Wilson further teaches  wherein the tubing comprises a first inlet element (tubing portion 16 as seen in Figure 1) for connection to a first liquid source (Paragraph [0031]) and a second inlet element (tubing portion 14 as seen in Figure 1) for connection to a second liquid source (Paragraph [0031]), the first port (26) being connected to the first inlet element of the tubing (Figure 1), the valve mechanism (24) comprising a third port (28) connected to the second inlet element of the tubing (Figure 1), the stem being rotatably mounted to selectively communicate the outlet end of the flow passage with the first and third ports, the outlet end of the flow passage remains in communication with the second port when the inlet end is rotated between the first and third ports (as per the cited combination of Harr/Wilson, it can be seen in Figure 4b that the upper portion 43’ of the passageway 40’ is moved between the inlet ports while the lower portion of passageway 40’ remains in fluid communication with the outlet). 
Regarding claim 9, the combination of Harr/Wilson further teaches wherein the longitudinal axes of the first port (e.g., 34 of Wilson as seen in Figure 3), the second port (e.g., 36 of Wilson as seen in Figure 3), the third port (e.g., 35 of Wilson as seen in Figure 3, and flow passage (e.g., Figure 4b of 
Regarding claim 21, as set forth above for claims 1, 8, and 12, Harr/Wilson teach a pump set for use with a pumping apparatus, the pump set comprising: tubing (14, 16, 18) for carrying a liquid, the tubing comprising an inlet section (tubing for connecting liquid sources to outlet 30 to be driven through pump) for connection to a liquid source and a pump engagement section configured for engagement by the pumping apparatus to pump the liquid through the tubing (see e.g., Figure 5A which depicts the tubing attached to a pump rotor for driving fluid through the tubing); and a valve (24) mechanism attached to the tubing between the inlet section and the pump engagement section, the valve mechanism comprising a first port (26, 28) connected to the inlet section of the tubing, the first port including a first port member (26) and a second port member (28), the valve mechanism further comprising a second port (30) connected to the pump engagement section of the tubing, and a valve (24) disposed between the first and second ports, the valve including a rotatable stem (e.g., Paragraph [0033]) to selectively communicate the first port with the second port, the stem including a flow passage extending through the stem from an inlet end of the flow passage to an outlet end of the flow passage whereby the inlet end of the flow passage communicates with the first port and the outlet end of the flow passage communicates with the second port to place the inlet section of the tubing in communication with the pump engagement section of the tubing (e.g., Paragraph [0032]), the flow passage being sized and shaped so that when the inlet end is in communication with the first port member, the outlet end is in communication with the second port, and when the outlet end is in communication with the second port member, the outlet inlet end is in communication with the second port (see Figure 4b of Wilson and the rejection of claim 8 set forth above), the flow passage increasing in cross-sectional area from the inlet end toward the outlet end (see Figure 4b of Wilson), wherein the cross-sectional area of the flow passage changes at different rates through the flow passage .
Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harr in view of Wilson, and further in view of Brouwer et al. (US 2014/0261808).
Regarding claims 11 and 15, Harr/Wilson teach the claimed invention substantially as set forth above for claims 1 and 14, but do not explicitly disclose wherein the port has a non-uniformly circular-shaped opening.
Brouwer et al. (henceforth Brouwer) teaches (e.g., Figure 2A) a valve body (100) for fluid flow wherein the ports (112, 114) of the valve body are formed in the shape of an oval (Paragraph [0047]; this is consistent with the instant disclosure which sets forth oval-shaped as an embodiment of a non-uniformly circular-shaped opening as claimed).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the circular ports of the valve body of Harr/Wilson to comprise the oval-shaped ports of Brouwer so as to increase the cross-sectional area of the port thereby increasing the flow rate through the valve as taught by Brouwer (Paragraph [0047]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harr in view of Wilson, and further in view of Holderle et al. (US 2015/0065988).
Regarding claim 10, Harr/Wilson teach the claimed invention substantially as set forth above for claim 1, but do not explicitly disclose a cassette comprising the valve mechanism which is attached to the pumping apparatus.
Holderle et al. (henceforth Holderle) teaches (Figures 1-2) an enteral feeding pump assembly comprising a cassette (9) which is configured for attachment to a pumping apparatus (1) and which comprises a valve (49) in a tubing which is attached to the cassette (Paragraph [0032]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the pump assembly of Harr/Wilson to comprise a cassette for containing the fluid tubing and valve assembly so as to allow a user to removably mount the pump set (comprising the tubing and valve assembly) on the housing as a single assembly as taught by Holderle (Paragraph [0032]).
Allowable Subject Matter
Claims 16-20 are allowed.
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238.  The examiner can normally be reached on M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN L ZAMORY/Examiner, Art Unit 3783